USCA11 Case: 21-10732     Date Filed: 03/31/2022   Page: 1 of 14




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10732
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
VICTOR MANUEL ESTRADA, JR.,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Alabama
           D.C. Docket No. 1:19-cr-00015-TFM-B-1
                   ____________________
USCA11 Case: 21-10732         Date Filed: 03/31/2022     Page: 2 of 14




2                       Opinion of the Court                  21-10732

Before JILL PRYOR, BRANCH, and HULL, Circuit Judges.
PER CURIAM:
       Defendant Victor Manuel Estrada Jr. appeals his 360-month
sentence, which was imposed after he pled guilty to conspiracy to
possess with intent to distribute cocaine. On appeal, Estrada argues
that his sentence is both procedurally and substantively unreason-
able because the district court based it on speculation that he was
involved in organized drug trafficking. After careful review and the
benefit of oral argument, we conclude that Estrada’s sentence is
neither procedurally nor substantively unreasonable. For the fol-
lowing reasons, we affirm.
                            I. BACKGROUND
A.     Estrada’s Arrest and First Sentencing
       This case began with Estrada’s arrest in Mobile County, Al-
abama. A police officer pulled over a freightliner truck after notic-
ing that it did not have a front license plate as required by state law.
The officer identified Estrada as the driver of the truck and a
woman named Linda Lancon as the truck’s only passenger. While
officers spoke with Estrada, a police dog indicated the presence of
narcotics in the truck. Police searched the truck and found a box
jammed behind the seats. The officers found 32 kilograms of co-
caine inside the box. The police arrested Estrada and Lancon.
       Estrada pled guilty to conspiracy to possess with intent to
distribute cocaine. The district court sentenced him to 360 months’
imprisonment. Estrada appealed the sentence to this Court. See
USCA11 Case: 21-10732            Date Filed: 03/31/2022         Page: 3 of 14




21-10732                   Opinion of the Court                               3

United States v. Estrada, 823 F. App’x 783 (11th Cir. 2020). We va-
cated the sentence after concluding that the district court had based
the sentence on factual findings that had no support in the record
but instead were drawn from evidence introduced at Lancon’s
trial. 1 Id. at 787. We then remanded the case for resentencing. Id.
B.      Estrada’s Second Sentencing
        Following remand, a probation officer prepared a new
Presentence Investigation Report (“PSR”) for Estrada. The PSR
documented Estrada’s 15 prior criminal offenses which resulted in
arrests. It noted that Estrada previously had been convicted for sev-
eral state crimes including failure to stop and render aid, theft, and
possession of a controlled substance. According to the PSR, Estrada
was convicted of transporting undocumented individuals into the
United States in 2003 and 2010—federal crimes for which he served
two separate prison sentences.2 The probation officer calculated

1 Lancon  entered a plea of not guilty and was convicted by a jury. On appeal,
she challenged her 300-month sentence that was imposed as an upward vari-
ance from the guideline range. This Court affirmed Lancon’s conviction and
sentence, concluding, among other things, that her 300-month sentence was
procedurally and substantively reasonable. See United States v. Lancon, 835 F.
App’x 431, 435–36 (11th Cir. 2020).
2 The  PSR further indicated that Estrada was charged with state crimes of bur-
glary of habitation, assault, sexual assault, and interference with an emergency
call stemming from an incident in 2002 involving his estranged spouse, and
that Estrada pled guilty to all of those offenses except for the sexual assault
charge, which was dismissed. During the sentencing hearing, Estrada noted
that he did not plead guilty to the sexual assault charge and disputed the PSR’s
USCA11 Case: 21-10732              Date Filed: 03/31/2022      Page: 4 of 14




4                            Opinion of the Court                   21-10732

Estrada’s total offense level as 29 with a criminal history category
of V. Based on this offense level and criminal history, the PSR re-
ported that Estrada’s range under the Sentencing Guidelines was
140 to 175 months’ imprisonment.
      At Estrada’s sentencing hearing, the government presented
several witnesses, including Department of Homeland Security
(DHS) agent Don Herrington and Georgia Bureau of Investigations
(GBI) agent Jared Coleman.
       DHS agent Herrington testified that Estrada said he owned
the freightliner truck and Lancon sometimes traveled with him but
could not drive the truck. Herrington also testified that GPS track-
ing data from the truck showed that it traveled back and forth be-
tween Laredo, Texas and Atlanta, Georgia. He explained that this
route was consistent with trafficking drugs from Mexico because
Laredo was near the border and Atlanta was “a known hub for ille-
gal narcotics.” Doc. 244 at 42. 3
       According to Herrington, Estrada told investigators that he
had previously met his drug delivery contact in Atlanta and then
contradicted himself by denying this meeting. Herrington ex-
plained that this probably was not Estrada’s first time transporting
drugs because the drug suppliers allowed him to carry the cocaine
in a box in the cab instead of hiding it somewhere inside the truck.

recitation of the facts concerning the 2002 incident but did not contest any of
his convictions relating to that incident.
3   “Doc.” numbers refer to district court docket entries.
USCA11 Case: 21-10732        Date Filed: 03/31/2022      Page: 5 of 14




21-10732                Opinion of the Court                         5

He testified that the individuals who gave Estrada the cocaine let
him “pick[] up currency and deliver[] it back to the Texas area,”
which “led [Herrington] to believe that [Estrada] was in a position
of trust” with the drug suppliers. Id. at 41. Herrington also noted
that the police found $1,500 in Lancon’s purse. To Herrington, this
amount of cash further suggested involvement in the drug trade
because “[m]ost . . . narcotics are dealt in cash.” Id. at 43.
      On cross examination, Estrada’s counsel asked Herrington if
he knew whether Estrada made the other trips shown in the truck’s
GPS tracking data. Herrington conceded that he had “nothing that
says Mr. Estrada moved cocaine any time except for this trip,” but
he observed that “the behavior . . . Mr. Estrada exhibited is in line
with an individual that is moving narcotics.” Id. at 51–52.
       GBI agent Coleman, an expert on street gangs, also testified
during the sentencing hearing. Coleman testified that Estrada’s tat-
toos were consistent with tattoos worn by the “Mexican Mafia”
gang to signal their affiliation. Doc. 244 at 58. He explained that the
Mexican Mafia was involved in a variety of criminal activity includ-
ing drug trafficking. Coleman noted that tattoos alone are not
enough to identify a gang member. Coleman, however, also
opined that someone displaying these tattoos in prison who was
not associated with the Mexican Mafia would be forced to either
cover them or cut them off and could possibly be killed.
        After considering the materials presented at the hearing, the
district court credited both agents’ testimony and determined that
“the evidence is consistent with someone who is a longstanding
USCA11 Case: 21-10732       Date Filed: 03/31/2022     Page: 6 of 14




6                      Opinion of the Court                21-10732

member of a drug-trafficking group” and that “Mr. Estrada is in-
volved in organized crime.” Id. at 71. The district court sentenced
Estrada to 360 months’ imprisonment. The district court explained
that the sentence reflected the court’s consideration of the 18
U.S.C. § 3553(a) factors. The sentence also accounted for the seri-
ousness of the offense, Estrada’s involvement in the drug trade, and
his continual “negative interactions with the criminal justice sys-
tem.” Id. at 73.
       Estrada objected that his sentence was procedurally and sub-
stantively unreasonable. The district court overruled the objection,
explaining that the sentence was reasonable in light of all the evi-
dence. Estrada timely appealed his sentence to this Court.
                  II. STANDARD OF REVIEW
        “We review the reasonableness of a sentence under an
abuse-of-discretion standard.” United States v. Melgen, 967 F.3d
1250, 1264 (11th Cir. 2020). “In reviewing a sentence for reasona-
bleness, we first consider whether the district court committed any
significant procedural error, and next consider whether the sen-
tence was substantively reasonable.” Id.
       When reviewing for procedural reasonableness, “we must
ensure that the district court committed no significant procedural
error, such as failing to calculate (or improperly calculating) the
Guidelines range, treating the Guidelines as mandatory, failing to
consider the § 3553(a) factors, selecting a sentence based on clearly
erroneous facts, or failing to adequately explain the chosen
USCA11 Case: 21-10732         Date Filed: 03/31/2022     Page: 7 of 14




21-10732                Opinion of the Court                          7

sentence.” United States v. Delva, 922 F.3d 1228, 1255 (11th Cir.
2019) (internal quotation marks omitted). A district court’s finding
of fact pertaining to sentencing is clearly erroneous only if this
Court is “left with a definite and firm conviction that a mistake has
been committed.” Melgen, 967 F.3d at 1265 (internal quotation
marks omitted). “When a defendant challenges one of the factual
bases of his sentence . . . the Government has the burden of estab-
lishing the disputed fact by a preponderance of the evidence. This
burden must be satisfied with reliable and specific evidence.”
United States v. Gupta, 572 F.3d 878, 887 (11th Cir. 2009) (altera-
tion in original) (internal quotation marks omitted). “A sentencing
court may consider any information, (including hearsay), regard-
less of its admissibility at trial, in determining whether factors exist
that would enhance a defendant’s sentence, provided that the evi-
dence has sufficient indicia of reliability, the court makes explicit
findings of fact as to credibility, and the defendant has an oppor-
tunity to rebut the evidence.” United States v. Ghertler, 605 F.3d
1256, 1269 (11th Cir. 2010) (internal quotation marks omitted).
        “[A]fter it has been determined that a sentence is procedur-
ally sound, we review the sentence’s substantive reasonableness.”
United States v. Wayerski, 624 F.3d 1342, 1353 (11th Cir. 2010). “A
district court abuses its considerable discretion and imposes a sub-
stantively unreasonable sentence only when it (1) fails to afford
consideration to relevant factors that were due significant weight,
(2) gives significant weight to an improper or irrelevant factor, or
(3) commits a clear error of judgment in considering the proper
USCA11 Case: 21-10732           Date Filed: 03/31/2022       Page: 8 of 14




8                         Opinion of the Court                    21-10732

factors.” United States v. Rosales-Bruno, 789 F.3d 1249, 1256 (11th
Cir. 2015) (internal quotation marks omitted).
                             III. ANALYSIS
      Estrada contends that his sentence is both procedurally and
substantively unreasonable. 4 We address these arguments in turn.
A.     Estrada’s Sentence Is Procedurally Reasonable.
        Estrada argues that his sentence is procedurally unreasona-
ble because the district court based it on clearly erroneous facts.
Specifically, he contends that the court found that he was a mem-
ber of the Mexican Mafia gang and based his sentence on this fact
even though it was not supported by the record. Estrada is correct
that the district court found that his actions were “consistent with
someone who is a longstanding member of a drug-trafficking
group” and that he was “involved in organized crime.” Doc. 244 at
71. The district court partly based Estrada’s sentence on these find-
ings. If these findings were clearly erroneous, then Estrada’s sen-
tence is procedurally unreasonable.
       The district court’s findings were based on inferences the
court drew from the evidence presented at the sentencing hearing.
The district court inferred that Estrada transported other drugs be-
fore he was caught and that he was part of a larger drug trafficking


4Estrada also argues that his case should be remanded to a different district
court judge for resentencing. Because we affirm Estrada’s sentence, we do not
address this argument.
USCA11 Case: 21-10732        Date Filed: 03/31/2022     Page: 9 of 14




21-10732               Opinion of the Court                         9

organization. The court based this inference on parts of Herring-
ton’s testimony about GPS data showing the truck’s multiple trips
from Texas to Atlanta, Estrada’s repudiated admission that he pre-
viously met with his Atlanta drug contact, the cocaine’s location in
the truck which indicated trust by the supplier, Estrada’s owner-
ship of the truck, and the $1,500 in Lancon’s purse in the truck. The
Court also relied on Coleman’s testimony that Estrada’s tattoos
were consistent with those worn by Mexican Mafia members.
       Of course, “a defendant should not be sentenced on the basis
of groundless inferences.” United States v. Lopez, 898 F.2d 1505,
1512 (11th Cir. 1990). But a district court can reasonably infer facts
“based on common sense and ordinary human experience.” United
States v. Baldwin, 774 F.3d 711, 735 (11th Cir. 2014) (internal quo-
tation marks omitted). We previously examined a district court’s
inference of facts from evidence presented at sentencing in United
States v. Lopez. Our analysis in that case is instructive.
        In Lopez, a jury convicted the defendant for conspiracy to
possess 400 pounds of cocaine with intent to distribute and for pos-
session with intent to distribute. Lopez, 898 F.2d at 1508–09. At the
sentencing hearing, the government presented a Drug Enforce-
ment Administration (DEA) report and a police affidavit substanti-
ating that authorities previously found the defendant with $80,000
in cash while he was going through customs. Id. at 1512. A narcot-
ics-sniffing dog detected the smell of narcotics on the money. Id.
The defendant explained that he had received the money from a
stranger named “[P]oncho” and that he was taking it to his brother-
USCA11 Case: 21-10732       Date Filed: 03/31/2022    Page: 10 of 14




10                     Opinion of the Court                21-10732

in-law. Id. at 1513 (internal quotation marks omitted). After hear-
ing this evidence, the district court found that the defendant was a
“big[] player” in the drug trafficking community and increased his
sentence as a result. Id. at 1512. On appeal, we affirmed the sen-
tence, explaining that the evidence about the $80,000, combined
with the defendant’s “conviction of possession of 400 pounds of co-
caine, reasonably g[ave] rise to an inference that [the defendant]
was a substantial member of the drug trafficking community.” Id.
at 1513. We concluded that the district court did not abuse its dis-
cretion by relying on this inference during sentencing. Id.
       Our reasoning in Lopez supports the district court’s finding
from circumstantial evidence that Estrada was involved in orga-
nized drug trafficking. In both Lopez and this case, authorities
found the defendant with a large quantity of cocaine. Also, as in
Lopez, the government presented additional evidence at sentenc-
ing of the defendant’s involvement in a larger drug trafficking or-
ganization. The additional evidence included GPS data showing
the truck’s multiple trips between Texas and Atlanta, Estrada’s ad-
mission (later recanted) that he had a previous meeting with his
Atlanta drug contact, the location of the cocaine the agents found
in the cab of his truck, Estrada’s ownership of the truck, the $1,500
found at the arrest, and Estrada’s tattoos suggestive of membership
in the Mexican Mafia. Because the district court drew a reasonable
inference from evidence presented at sentencing, its finding was
not clearly erroneous.
USCA11 Case: 21-10732        Date Filed: 03/31/2022     Page: 11 of 14




21-10732                Opinion of the Court                        11

        Estrada argues that “[n]othing in the record, other than in-
ferences from the dated tattoos, supports the district court’s con-
clusion.” Appellant Br. at 17. We disagree. Estrada’s argument ig-
nores Herrington’s testimony connecting Estrada to organized
drug trafficking. Estrada points out Herrington conceded that “I
have nothing that says Mr. Estrada moved cocaine any time except
for this trip.” Doc. 244 at 51–52. But Herrington also testified that
“the behavior . . . Mr. Estrada exhibited is in line with an individual
that is moving narcotics.” Id. at 51. Herrington could not testify
that it was Estrada who drove the truck during the other trips from
Atlanta to Texas or that the truck transported cocaine during these
other trips. But he did provide evidence that Estrada owned the
truck and that Lancon was unable to drive it. He also testified that
this route was consistent with drug trafficking because of Laredo’s
proximity to Mexico and Atlanta’s prominence as a hub for distrib-
uting narcotics. Nothing in the record indicates that anyone else
had access to Estrada’s truck or provides any other reason for these
trips. Based on this information and the rest of Herrington’s testi-
mony, the court did not clearly err by finding that Estrada had a
connection to organized drug trafficking.
       Because the district court did not base its sentence on a
clearly erroneous fact, the sentence is not procedurally unreasona-
ble.
 B.    Estrada’s Sentence Is Substantively Reasonable.
      Estrada also argues that his sentence is substantively unrea-
sonable. This argument, too, appears to be based on Estrada’s
USCA11 Case: 21-10732        Date Filed: 03/31/2022      Page: 12 of 14




12                      Opinion of the Court                  21-10732

contention that in sentencing him the district court relied on an
unproven connection to organized drug trafficking. This argument
has no merit. As we explained above, the district court reasonably
inferred Estrada’s involvement in organized drug trafficking based
on the evidence presented at the sentencing hearing.
       To the extent Estrada argues that his sentence is substan-
tively unreasonable because it exceeded his guideline range, that
argument also fails. It is true that the district court sentenced Es-
trada to 360 months of imprisonment, which was above the guide-
line range of 140 to 175 months. Under our precedent, however,
we “may not presume that a sentence outside the guidelines is un-
reasonable.” United States v. Irey, 612 F.3d 1160, 1187 (11th Cir.
2010). Still, a “justification for the deviation from the guidelines
range must be sufficiently compelling to support the degree of the
variance.” Id. at 1186 (internal quotation marks omitted). We con-
clude that the district court justified its deviation from the guideline
range in this case.
       The district court must impose a sentence that is sufficient,
but not greater than necessary, to comply with the purposes listed
in 18 U.S.C. § 3553(a)(2), including the need to reflect the serious-
ness of the offense, promote respect for the law, sufficiently punish
the offense, deter criminal conduct, and protect the public from the
defendant’s future criminal conduct. See 18 U.S.C. § 3553(a)(2).
The district court explained that its sentence reflected the § 3553(a)
factors and took into account Estrada’s criminal history, recidi-
vism, and involvement in organized drug trafficking. “We have
USCA11 Case: 21-10732        Date Filed: 03/31/2022      Page: 13 of 14




21-10732                Opinion of the Court                          13

upheld large upward deviations based solely on an offender’s ex-
tensive criminal history.” United States v. Osorio-Moreno, 814 F.3d
1282, 1288 (11th Cir. 2016); see also Rosales-Bruno, 789 F.3d at 1263
(“Under substantive reasonableness review, we have repeatedly af-
firmed sentences that included major upward variances from the
guidelines for defendants with significant criminal histories that the
sentencing courts weighed heavily.”). Here, the PSR showed that
Estrada had numerous previous convictions and that, at the sen-
tencing hearing, Estrada objected only to the PSR’s factual descrip-
tion concerning one of his prior offenses. Further, the PSR assigned
no criminal history points to five of Estrada’s unobjected-to con-
victions. From these facts, the district court could reasonably con-
clude that the guideline range inaccurately reflected Estrada’s crim-
inal history. See Osorio-Moreno, 814 F.3d at 1287 (“[D]istrict court
reasonably concluded that [defendant’s] guideline range under-
stated his criminal history. . . [when] [s]ix of [his] 20 convictions did
not result in any criminal-history points.”).
        Applying our precedent, the district court could weigh heav-
ily Estrada’s criminal history in deciding his sentence. It was also
within the court’s discretion to consider that after each conviction,
Estrada committed more crimes. In addition, the district court re-
lied on the evidence of Estrada’s involvement in organized drug
trafficking. Together, Estrada’s criminal history, recidivism, and
connection to organized drug trafficking were sufficient justifica-
tions for sentencing Estrada substantially above his guideline
USCA11 Case: 21-10732       Date Filed: 03/31/2022    Page: 14 of 14




14                     Opinion of the Court                21-10732

range, so the district court’s variation was not substantively unrea-
sonable.
       We conclude that Estrada’s sentence was within the range
of reasonable sentences dictated by the facts of the case. The dis-
trict court did not abuse its discretion in sentencing him to 360
months in prison.
                           IV. CONCLUSION
      For these reasons, we affirm Estrada’s sentence.

      AFFIRMED.